Citation Nr: 0934875	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include residuals of pneumonia.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




 
INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VA Special Processing Unit (Tiger Team) at the Regional 
Office (RO) located in Cleveland, Ohio.

In August 2009, the Board granted a motion to advance the 
case on the docket due to the Veteran's advanced age.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have a lung disability, to include 
residuals of pneumonia, that is etiologically related to a 
disease, injury, or event in service.


CONCLUSION OF LAW

A lung disability, to include residuals of pneumonia, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for a lung disability, to include residuals of pneumonia, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA is required to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate the fourth notice requirement 
of Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this requirement is harmless.

VCAA letters dated January 2005 and May 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio 
v. Principi, 16 Vet. App. at 187.  The Veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The above VCAA letters informed the 
Veteran that additional information or evidence was needed to 
support his claim, and the letters asked him to send the 
information or evidence to VA.  See Pelegrini II, 18 Vet. 
App. at 120-121.

In addition, the Board notes that the Veteran was given 
appropriate notice according to Dingess in a separate March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 
488-489 (2006).  Because, however, the Board has concluded 
that the preponderance of evidence is against the claim for 
service connection for a lung disability, to include 
residuals of pneumonia, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See id.

The Board also concludes that, with regard to the Veteran's 
claim for service connection for a lung disability, to 
include residuals of pneumonia, VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  All of the Veteran's service treatment 
records and VA treatment records have been associated with 
the claims file.  Also, VA has requested and associated with 
the claims file all private treatment records identified by 
the Veteran as relevant to his claim.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Board notes that 
the Veteran was provided a VA examination (pulmonary) in 
November 2005.  The Board finds the November 2005 VA 
examination report to be thorough, complete, and sufficient 
upon which to base a decision with respect to the Veteran's 
claim.  It reflects that the VA examiner reviewed the entire 
claims file, including all of the Veteran's service and 
private treatment records, interviewed the Veteran and 
elicited a history directly from him, personally examined the 
Veteran, and provided a rationale for the opinions expressed 
in the examination report.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The Veteran claims that he suffers from a lung disability as 
a result of pneumonia treated during active duty in the 
United States Marines in March and April of 1943 during World 
War II.  The Veteran alleges that he was told at discharge 
that his pneumonia resulted in permanent scarring of his 
lungs.  See Form 21-4138, November 2004.

A February 1943 induction examination report reflects that no 
defects were found on examination and that a chest x-ray was 
negative.

A March 1943 service treatment record reflects that while on 
base in San Diego, California, the Veteran was diagnosed with 
primary, atypical pneumonia of unknown etiology.  A 
radiological report reflects an impression of bilateral 
pneumonia with consolidation of the right middle lobe.  A 
March 1943 naval hospital record prepared a few days later 
reflects that the Veteran's symptoms worsened and that he was 
hospitalized with the same diagnosis as above.  A March 1943 
radiological report prepared at the Veteran's bedside at the 
hospital reflects impressions of an increased density in the 
right middle lobe and an increase of linear markings on the 
left lung base.  An April 1943 service treatment record 
reflects a radiological impression of fluid in the right lung 
base.  About two weeks later, a subsequent April 1943 service 
treatment record reflects a notation of "complete 
recovery."  A few days later, in May 1943, a service 
treatment record reflects that the Veteran was found to be 
medically fit for regular duty.  No scarring of the lungs was 
noted in any of the above service treatment records.

A November 1945 discharge examination report reflects that 
the Veteran's chest was "normal" and that a chest x-ray was 
"essentially negative."  The radiological report 
specifically reflects impressions of "calcified glands in 
left hilum with nearby ghon.  Appears stable.  Otherwise 
essentially negative."

The first post-service medical evidence of record of a lung 
disability consists of a May 2002 private treatment record 
that reflects pulmonary function test (PFT) results and a 
diagnosis of chronic obstructive pulmonary disease (COPD).

A November 2005 VA examination report likewise reflects a 
diagnosis of COPD.

Clearly, as reflected in the above May 2002 private treatment 
record and the November 2005 VA examination report, the 
Veteran has a current lung disability, namely, COPD.

The May 2002 private treatment record does not include any 
discussion of the etiology of the Veteran's lung condition 
other than noting the Veteran's 20 pack-year history of 
smoking cigarettes and cigars.

The November 2005 examination report reflects that the VA 
examiner opined that it was less likely than not that the 
Veteran's COPD was related to the pneumonia he experienced in 
service.  The VA examiner noted in her report that the 
service treatment records reflect that the Veteran had a 
complete and uneventful recovery from pneumonia by May 1943 
and that the service treatment records did not reflect any 
residuals or recurrences of pneumonia.  The VA examination 
report reflects that chest x-rays and a PFT were performed in 
conjunction with the VA examination, and that the VA examiner 
reviewed the chest x-rays and PFT results in forming her 
medical opinion.  Specifically, the VA examiner noted an 
impression of granulomas of the lungs with no acute lesions 
based on the x-rays, and an impression of "moderate small 
airways obstructive process" based on the PFT results.  The 
Board notes that no impression of any scarring of the lungs 
was noted in the above November 2005 examination report.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board finds the November 2005 VA examination report to be 
the most probative evidence of record as to whether the 
Veteran's current lung disability is related to the Veteran's 
pneumonia in service.  The VA examination report reflects 
that the examiner personally interviewed and examined the 
Veteran and reviewed the entire claims file, including all of 
the Veteran's service treatment records.  Also, as noted 
above, a PFT was conducted, chest x-rays were taken, and the 
chest x-rays and results of the PFT were all taken into 
account by the examiner as noted in her report.

Furthermore, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
veteran's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service that resulted in a chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d at 1330, 
1332-1333 (Fed. Cir. 2000).  In this case, there is no 
medical evidence of record of any lung disability or 
complaints of any lung problems until almost 60 years post-
service, which weighs heavily against the Veteran's claim.

The Board has considered the lay contentions of the Veteran, 
including that he was told at discharge that he had scarring 
of the lungs from the pneumonia he was treated for in 
service.  See Form 21-4138, November 2004.  While the Veteran 
may be competent to offer testimony regarding symptoms 
capable of lay observation, he is not competent, however, to 
offer evidence requiring medical knowledge, such as a 
diagnosis of scarring of the lungs at discharge or a medical 
opinion as to the etiology of his current lung condition.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
addition, as noted above, none of the service treatment 
records reflect any impressions of scarring of the Veteran's 
lungs, and the Veteran's lungs were noted as essentially 
negative at the time of his discharge from service based on a 
physical examination and chest x-rays taken at that time.  

The Board also acknowledges that the Veteran stated in his 
Notice of Disagreement that he does not recall any physical 
examination having taken place, including a chest x-ray, at 
discharge.  However, the service treatment records associated 
with the claims file do include a detailed November 1945 
discharge examination report, which indicates that, at 
discharge, the Veteran was physically examined and that his 
lungs were found to be normal.  Also, as noted above, the 
chest x-rays at discharge were found to be essentially 
negative.

The Board also notes that it has considered the application 
of 38 U.S.C.A. § 1154, which pertains to proof of service 
incurrence of a disease or injury in the case of a veteran 
who engaged in combat with the enemy.  Although the Veteran's 
service personnel records reflect that he served in the 
United States Marines in the South Pacific during World War 
II, the service treatment records reflect that the Veteran 
was treated for pneumonia in San Diego, California while on 
base and at a naval hospital, and the Veteran does not allege 
that he incurred any lung disease or injury in combat.  
Therefore, 38 U.S.C.A. § 1154(b) is not for application.  In 
any event, as noted above, service treatment records 
documenting the in-service treatment for pneumonia have been 
associated with the claims file and were considered by the VA 
examiner in rendering her November 2005 opinion, such that 
consideration of the § 1154(b) combat presumption of in-
service incurrence of an event or injury is not relevant in 
deciding this case.

For the above reasons, the preponderance of the evidence is 
against the claim for service connection for a lung 
disability, to include residuals of pneumonia, and the 
benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a lung disability, to 
include residuals of pneumonia, is denied.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.  

The Veteran claims that he has bilateral hearing loss as a 
result of acoustic trauma experienced in service.  He also 
asserts that one of his ears was "shot winded" in service.  
See Form 21-4138, November 2005.

The August 2005 RO decision reflects that the Veteran's claim 
for service connection for bilateral hearing loss was denied 
based, among other things, on the lack of evidence of a 
current hearing loss disability.  Subsequently, in January 
2007, the Veteran submitted a private audiogram dated 
November 2006 that reflects speech recognition scores of 28 
percent for the right ear and 80 percent for the left ear, 
although the Board notes that the audiogram does not reflect 
whether the Maryland CNC Test was used.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).  The private audiogram also 
includes audiographical data that the Board is not competent 
to interpret.  See id.

Even though the above speech recognition scores may not be 
used for rating purposes because they do not indicate that 
the Maryland CNC Test were used, the Board nevertheless finds 
that the above speech recognition scores, when viewed in 
tandem with the Veteran's assertion of using a hearing aid 
since 1996, do tend to indicate that the Veteran is currently 
experiencing a hearing loss disability.  See Form 21-4138, 
November 2004.  

Furthermore, the Veteran asserts that he experienced acoustic 
trauma in service and that his current hearing loss is 
related to service.  While the Board notes that the Veteran's 
service personnel records reflect that his special military 
qualification on discharge was that of "clerk, typist," at 
the same time, the records also reflect that the Veteran was 
a corporal in the South Pacific in World War II with rifle 
and bayonet weapons qualifications, and, based thereon, the 
Board concedes acoustic trauma in service.  In light of the 
above evidence tending to indicate that the Veteran has a 
current hearing loss disability that may be related to 
service, a VA audiological examination is required.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (VA medical examination is required 
where evidence "indicates" that "symptoms of a disability" 
may be related to service).

In his November 2004 claim for service connection for hearing 
loss, the Veteran identified certain private treatment 
records dated 1946 to 1996 in the possession of St. Anthony 
Hospital as relating to his claim.  VA has a duty to assist 
the Veteran in obtaining all potentially relevant documents 
to substantiate a claim, including medical evidence either to 
verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), 
(b); 38 C.F.R.§ 3.159(c); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  Therefore, an attempt should be made to obtain the 
above private treatment records in the possession of St. 
Anthony Hospital and to associate them with the claims file.

The Board acknowledges that in January 2005, the RO requested 
a Form 21-4142, Authorization and Consent to Release 
Information, from the Veteran regarding the above records at 
St. Anthony Hospital, and that the Veteran responded in March 
2005 that he could no longer remember the name of the 
hospital where he had been treated (up to 1996) and where he 
received two hearing aids.  Nevertheless, in this particular 
case, VA's duty to assist requires that VA follow-up with the 
Veteran and at least provide him with a completed Form 21-
4142 so that the identified records may be requested from St. 
Anthony Hospital.

In addition, in March 2005, the Veteran identified private 
treatment records of Dr. J.M. dated between 1996 and 2004 as 
relating to his claim for service connection for bilateral 
hearing loss.  Subsequently, in March 2005, the RO requested 
those records from Dr. J.M, no response from Dr. J.M. has 
been associated with the claims folder.  The Board finds that 
the duty to assist requires VA to make a second attempt to 
obtain all of the relevant treatment records relating to the 
Veteran's hearing loss in the possession of Dr. J.M. dated 
from 1996 to present and to associate them with the claims 
file.  See 38 C.F.R. 3.159(c)(1) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Prepare current Forms 21-4142 for the 
Veteran's signature so that any private 
treatment records relating to the 
Veteran's claimed bilateral hearing loss 
dated 1946 to 1996 in the possession of 
St. Anthony Hospital and dated 1996 to 
present in the possession of Dr. J.M. may 
be obtained.  If these records are found 
to be unavailable, this should be 
specifically noted in the claims file.

2.  After associating the above records 
with the claims folder, schedule the 
Veteran for a VA audiological examination 
to determine the nature and etiology of 
the Veteran's claimed hearing loss 
disability.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  After 
reviewing the file, and conducting a 
thorough audiological examination, and 
identifying the nature of the Veteran's 
hearing loss, the examiner should render 
an opinion as to whether it is at least as 
likely as not that the Veteran's current 
hearing loss disability (if any) is 
related to the Veteran's claimed noise 
exposure in service.  

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the VA examiner concludes 
that the Veteran's hearing loss is not 
related to service, the examiner must 
explain, in detail, the reasoning behind 
this determination.  If further testing or 
examination by specialists is required to 
evaluate the Veteran's hearing condition, 
such testing or examination is to be done 
before completion of the examination 
report.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Then, readjudicate the Veteran's claim 
for service connection for bilateral 
hearing loss.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


